Citation Nr: 1513051	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-35 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the lumbar spine with myofascial pain and radiculopathy.

2.  Entitlement to service connection for degenerative joint disease of the lumbar spine with myofascial pain and radiculopathy, as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1971 to August 1975.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Board previously remanded the Veteran's claim in January 2013 and June 2014 for further development.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file contains additional medical records from the Veteran's VA medical centers.

The issue of entitlement to service connection for degenerative joint disease of the lumbar spine with myofascial pain and radiculopathy (lumbar spine disorder), as secondary to service-connected bilateral knee disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's lumbar spine disorder is not directly related to his military service.


CONCLUSION OF LAW

A lumbar spine disorder is not incurred in or proximately due to his service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2009 that fully addressed all notice elements; the letter was sent prior to initial adjudication of the claim.    

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records, and also providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs are associated with the claims file.  The Board notes that the Veteran had reported receiving private medical care from Beaver Dam Community Hospital and Dr. S.P. during the course of his appeal.  These records are not associated with the claims file.  The Board finds that while additional private medical records have not been obtained, VA has accomplished its duties under VCAA and may proceed to a decision in this case without prejudice to the Veteran.  

First, the Board remanded the Veteran's claim in January 2013 in part, to obtain such records.  The AOJ sent a notice letter to the Veteran requesting that he provide VA with a signed medical release form for both private providers.  The Veteran did not respond to VA and did not return a signed release for any additional providers.  Subsequently, the Board again remanded the Veteran's claim in June 2014.  As the claim was being remanded for other reasons, the Board also requested that the AOJ afford the Veteran another opportunity to submit or authorize VA to obtain his private treatment records.  The AOJ issued another notice letter to the Veteran, again specifically referencing these private treating doctors and requesting a signed release form from the Veteran.  Again the Veteran did not respond.  Thus, the Board finds no error or prejudice to the Veteran in moving forward with this claim without the private medical records.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran was also afforded VA examinations in April 2005, August 2009 and February 2013.  The April 2005 and August 2009 VA examiners offered medical opinions regarding secondary service connection for the Veteran's low back disorder and therefore, will not be addressed at this time.  The Board finds that the February 2013 examination was adequate as to the issue of direct service connection because the examiner reviewed the claims file, interviewed the Veteran, performed an evaluation, and provided a diagnosis and an opinion with supporting rationale.  As above, the issue of secondary service-connection is being remanded and therefore, the February 2013 examiner's opinions in this regard will not be addressed here.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board is also satisfied that there has been substantial compliance with the prior January 2013 and June 2014 remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).  In the January 2013 remand, the Board requested that the AOJ take all indicated action to obtain the Social Security Administration's (SSA) decision regarding the Veteran's disabilities, contact the Veteran and obtain authorizations for his two private medical providers and associate any records with the file, and obtain a new VA examination for the Veteran.  A new VA examination was obtained in February 2013 and the Veteran was contacted regarding his private medical providers, although he failed to respond to that request.  The AOJ also requested records from SSA, but did not specifically request the actual SSA decision.  
 
In the June 2014 remand, the Board again requested that the AOJ contact the Veteran and obtain authorizations for his two private medical providers and associate any records with the file.  Such a letter was sent in June 2014; again, no response was received.  Also in the June 2014 remand, the Board requested that the AOJ specifically request the SSA decision, not just SSA records.  This request was issued in June 2014 and specifically requested a copy of the SSA decision.  While VA received additional records from SSA, no decision was received.  Review of the file shows that the AOJ has attempted to obtain all relevant documents from SSA, and further, it is clear that SSA has issued to VA all medical records upon which any SSA decisions were based.  The Board finds that as all available records appear to be associated with the claims file, and in that the Board may review the medical records upon which SSA relied, there has been substantial compliance with prior Board remands.   

II.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Review of the Veteran's claims file shows a diagnosis of degenerative joint and disc disease of the lumbar spine and myofascial pain syndrome.  The Veteran's VA medical records document a substantial history of back pain and difficulty with the lumbar spine.  However, these records are largely silent as to the etiology of the Veteran's lumbar spine disorder.  These records do not relate the Veteran's lumbar spine disorder to his military service.  At a physical therapy consult in December 2008, the Veteran's physical therapist noted that the Veteran had a history of traumatic injury to the right knee and left "THA," both of which probably contribute to lower back pain.  Whether the Veteran's lumbar spine disorder is related to or aggravated by his service-connected bilateral knee disorders, is addressed in the remand portion of this decision, as such, this notation is irrelevant at this time.  

The Veteran's service treatment records (STRs) do not document any complaints, symptoms, treatment, or diagnosis involving the spine.  His service entrance examination in 1971 noted normal clinical evaluation of his spine.  His separation examination in March 1975 also indicates that his spine was normal at that time.

A March 1998 private record noted degenerative changes in the spine.  In 1998 VA records, chronic back pain was noted.  A November 1998 VA record noted lumbar sacral spine osteoarthritis.  In a February 1999 statement, a private physician noted the Veteran had been seen for low back pain with limited objective findings on x-ray or examination.  In an April 2005 VA examination report, the Veteran reported that his back pain began in 1984.  He denied any injury to the back.  In an August 2009 VA examination report, the Veteran stated that he had no known injury to his back, that the onset of pain had been gradual.  He stated that he began having problems in his back in 1984.  The diagnosis was degeneratio joint disease of the lumbar spine with myofascial pin and radiculopathy.  

The Veteran underwent a VA examination in February 2013, which adequately addressed whether the Veteran's lumbar spine disorder was related to his military service.  At that examination, the Veteran reported constant, aching pain, which flared up 2 to 3 times per week.  After review of the claims file and evaluation of the Veteran, the February 2013 examiner opined that the Veteran's lumbar spine disorder was less likely than not incurred in or caused by an in service event, illness or injury.  In support of his opinion, the examiner cited to various injury events in the Veteran's STRs, none of which indicated involvement of the spine.  He then noted that the Veteran's own statements indicated that the Veteran began experiencing back difficulties in 1984, approximately 9 years after service.  This opinion is thus accorded probative value.  

During the course of his appeal, the Veteran submitted medical opinions from his private treating physicians in support of his claim.  In April 2009, the Veteran's private doctor, Dr. P.M., submitted a medical opinion that the Veteran's long standing back pain and multilevel disk disease stemmed from injuries he sustained while serving in the Air Force during the Vietnam War.  The opinion by Dr. P.M. is of little probative value, however, as Dr. P.M. failed to support his opinion with any rationale or explanation and in that review of the Veteran's claims file does not support that the Veteran's spine was injured while in service.  Additionally, the Veteran has denied any injury to the spine.  

The Board also notes that the Veteran's testimony primarily contends that his low back disorder is due to his service-connected knee disorder and the resulting altered gait.  In that regard, the Board notes that such testimony is not yet relevant for discussion, as the issue of secondary service-connection is being remanded.  The Board does note that in one instance the Veteran appears to have told his healthcare provider that his chronic low back pain, and the pain in his hips, and knees had existed for 40 years and was the result of a gunshot wound in Vietnam.  The Veteran's STRs do not support that the Veteran a low back injury or a gunshot wound.  Indeed, the Veteran's STRs are silent as to any back complaints, injury, or treatment while in service.  The Board also notes that the Veteran has offered testimony that his back disorder appeared gradually, with symptoms beginning in 1984.  Further, the Veteran's written statements to VA indicate that he believes that his back disorder is secondary to his knee disorder.  As the evidence of record does not support an in service gunshot wound involving the Veteran's back, the Veteran's statement regarding the same is not credible or probative in this case.

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for a degenerative joint and disc disease of the lumbar spine with myofascial pain and radiculopathy.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for degenerative joint disease of the lumbar spine with myofascial pain and radiculopathy on a direct basis is denied.

REMAND

The Board finds that a remand is necessary for further development of the Veteran's claim with regard to secondary service connection.  While the Veteran has been afforded VA examinations in connection with his claim, these opinions are inadequate with regard to the issue of whether the Veteran's lumbar spine was aggravated by his bilateral knee disorders.  As such, a new examination should be obtained for this purpose.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The rationale for all opinions expressed must be provided.  

The examiner must opine as to whether any diagnosed low back disorder is caused or aggravated by the Veteran's service-connected disorders together, which include bilateral knee disorders.

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310.

The examiner is asked to specifically address the previous VA examinations of record, to including examinations performed on April 2005, August 2009, and February 2013 as well as the Veteran's private medical opinions dated May 2004 (Dr. R.P.) and April 2005 (Dr. T.K.) in his or her opinion. 

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


